UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1616


DINESH B. TRINIDADE,

                       Plaintiff - Appellant,

          v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                       Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:12-cv-00012-JPB-DJJ)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dinesh B. Trinidade, Appellant Pro Se.     Christopher Robert
Arthur, SAMUEL I. WHITE, PC, Charleston, West Virginia; Fabio
Crichigno, Sarah A. Crichigno, Morgantown, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Plaintiff Federal National Mortgage Association filed

an    unlawful    detainer     action     in     West      Virginia    state       court,

seeking    to    evict    Defendant      Dinesh       B.    Trinidade.        Trinidade

removed the action to the United States District Court for the

Northern District of West Virginia.               Concluding that removal was

improper because the notice of removal was not timely filed, the

district   court    issued     an   order      remanding      the     case    to    state

court.    Trinidade seeks to appeal. *           We dismiss the appeal.

            Pursuant to 28 U.S.C. § 1447(d) (2006), “[a]n order

remanding a case to the State court from which it was removed is

not   reviewable    on    appeal    or   otherwise,         except    that    an    order

remanding a case to the State court from which it was removed

pursuant    to . . . [28       U.S.C.     §] 1443       [(2006)] . . . shall          be

reviewable.”        The    Supreme       Court    has      limited     § 1447(d)      to

insulate from appellate review those remand orders based on the

grounds    specified      in   § 1447(c):         a     defect   in     the    removal

procedure or a lack of subject matter jurisdiction.                      Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996).                             In this

case, the district court concluded that there was a defect in


      *
       The Appellant’s brief was filed by Sandra B. Trinidade,
Trinidade’s personal representative.   No party, however, has
moved for the substitution of parties under Fed. R. App. P.
43(a).



                                          2
the    removal    procedure    because      the   notice   of    removal    was   not

timely filed.       See Cades v. H & R Block, Inc., 43 F.3d 869, 873

(4th Cir. 1994) (“An untimely removal is a defect in removal

procedure.”).        Further, this case does not implicate § 1443.

Accordingly, the district court’s remand order is not subject to

appellate review.        Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008).

            Accordingly, we dismiss the appeal.                  We dispense with

oral    argument     because       the    facts   and   legal    contentions      are

adequately       presented    in    the    materials    before    the   court     and

argument would not aid the decisional process.



                                                                           DISMISSED




                                            3